 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDover these employees.Younger does not have the authority effec-tively to recommend the hire or discharge of employees.We find thatthe storage man, Younger, does not have supervisory status.Weshall include him in the unit.Refrigeration servicemanager:The Petitioner would excludeWillard Stubbs, the refrigeration service manager, as a supervisor.The Employer contends that he is not a supervisor and would includehim in the unit.Stubbs performs the same duties as do the six othermen in the refrigeration service department.He does not have au-thority effectively to recommend changes in personnel status.Stubbsis not responsible for the work of the department.His title manifestsrecognition of his long experience and superior skill.This classifica-tion was included in the 1954 Foremost unit.We include him in thisunit.We find that the following employees at the Employer's Jackson-ville,Florida, plant constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All wholesale and retail milk and ice cream driver-route salesmen,transport drivers, inside plant engineers, cabinet servicemen, garageemployees, janitors, and production employees at the Employer'sJacksonville, Florida, plant, including route solicitor, relief retailroute driver-delivery salesmen, territory representatives, salesmen,demonstrator, merchandisers, sales clerical employees, plant clericalemployees, sign painter, laboratory assistants, garage mechanics, as-sistant shipping clerks, warehousemen, milk department foreman, icecream department cleanup foreman, storage man, refrigerationservice manager, and seasonal employees, but excluding office clericalemployees, professional employees, night watchman, shipping clerk,chief engineer, route supervisors, retail sales manager, delivery super-intendents, garage foreman, and all other guards and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]Amalgamated Lithographers of America,Local No. 2andBuffaloEmployers'Group.Case No. 3-013-370.August 3, 1959DECISION AND ORDEROn April 23, 1959, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent, the124 NLRB No. 36. AMALGAMATED LITHOGRAPHERS OF AMERICA, LOCAL 2299Charging Party, and the Intervenor 1 filed exceptions to the Inter-mediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case and hereby adopt the findings, conclusions, and recommen-dations with the following exception.The Respondent objects to the order recommended by the TrialExaminer. In order to conform the order more closely to the viola-tions found herein we shall strike the words "slowdowns, harassingactivities or other unprotected conduct" and substitute therefor thewords "a refusal to work overtime or other harassing activities or un-protected conduct." 2ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Amalgamated Lithogra-phers of America, Local No. 2, its officers, representatives, agents, suc-cessors, and assigns shall :1.Cease and desist from refusing to bargain collectively in goodfaith with Buffalo Employers' Group, as the exclusive representativeof the employees in the appropriate unit with respect to rates of pay,wages, hours of employment, and other terms and conditions of em-ployment, by authorizing, directing, supporting, inducing or encour-aging employees of the Buffalo Employers' Group to engage in arefusal to work overtime or other harassing activities or other unpro-tected conduct in the course of their employment and in disregard oftheir duties and customary routines, for the purpose of forcing theBuffalo Employers' Group to accept its bargaining demands, or fromengaging in any like or related conduct in derogation of its statutoryduty to bargain, provided the Respoi`ldent remains the representativeof the employees in the appropriate unit as prescribed in Section 9 ofthe Act.1The Lithographers and Printers National Association, Inc., was permitted to interveneat the hearing.2 The Charging Party and the Intervenor contend that the Union violated Section8(b) (3) of the Act by demanding certain contract clauses relating to jurisdictional dis-putes and "hot cargo." In the complaint only the refusal to work overtime is allegedto be violative of Section 8(b) (3), and at the hearing the General Counsel specificallylimited his case to proof of this allegation.The General Counsel's failure to allege thatthe demand for the contract clauses was-violative of Section 8(b)(3) precludes the Boardfrom making any finding on this point.International Union of OperatingEngineers,Local No. 12 (AssociatedGeneral Contractors),113 NLRB 655, 661. 300DECISIONS OF NATIONAL LABORRELATIONS BOARD2.Take the following affirmative action which the Board has foundwill effectuate the policies of the Act :(a)Post at its business offices and meeting halls copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Third Region, shall, afterbeing duly signed by an official representative of the Respondent, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafterin conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Furnish to the Regional Director for the Third Region signedcopies of the notice attached hereto marked "Appendix," for posting,the employers willing, at the offices of members of Buffalo Employers'Group, in places where notices to employees are customarily posted.The notice shall be maintained for a period of 60 consecutive daysthereafter.Copies of said notice, to be furnished by the RegionalDirector for the Third Region, shall, after being duly signed by anofficial representative of the Respondent, be forthwith returned to thesaid Regional Director for such posting.(c)Notify the Regional Director for the Third Region in writing,within 10 days from the receipt of this Order, What steps it has takento comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO MEMBERS AND ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT refuse to bargain collectively in good faith withBuffalo Employers'Group, as the exclusive representative ofemployees in the appropriate unit with respect to wages, rates ofpay, hours of employment,and other terms and conditions ofemployment, by authorizing,directing,supporting,inducing, orencouraging said employees to engage in a refusal to work over-time, or otherharassing activitiesor unprotected conduct, in thecourse of their employment and in disregard of their duties andcustomary routines,for the purpose of forcing the Buffalo Em-ployers' Group to accept its bargaining demands, and we will not AMALGAMATED LITHOGRAPHERS OF AMERICA, LOCAL 2301engage in any like or related conduct in derogation of our statu-tory duty to bargain, provided we remain the representative ofthe employees in the appropriate unit, as prescribed in Section 9of the Act.AMALGAMATEDLITHOGRAPHERSOF AMERICA,LOCAL No. 2,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for60 days fromthe date hereof,and must not be altered,defaced, orcovered byany other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and served in the above-entitled proceeding; a complaintand notice of hearing thereon having been issued and served by the General Counselof the National Labor Relations Board, and an answer having been filed by theabove-named Respondent Union, a hearing involving allegations of unfair laborpractices in violation of Section 8(b)(3) of the National Labor Relations Act, asamended, was held in Buffalo, New York, on March 16, 1959, before the dulydesignated Trial Examiner.'At the hearing all parties were represented, were afforded full opportunity to beheard, to introduce evidence pertinent to the issues, to argue orally, and to file briefsand proposed findings of fact and conclusions of law.As noted below, no witnesseswere called; the parties entered into a stipulation of facts.Argument was waived.All parties filed briefs.After the close of the hearing the Trial Examiner receivedfrom the parties a stipulation "to correct the transcript" in certain typographicalrespects.Said stipulation is hereby made a part of the record.Upon the entire record in the case, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING PARTYThe complaint alleges, the answer does not deny, and the Trial Examiner finds:1.At all times material herein, the Group has been, and is, an association com-prised of various employers, including Baker, Jones, Hausauer, Inc.; Bradley Wardd/b/a Bradley Ward Company; Buffalo Lithograph Company, Incorporated; F. N.Burt Company, Inc; Harry Hoffman Printing, Inc.; Kiesling-Klein Printing Co.,Inc.;Manhardt-Alexander, Inc.; Mohawk Litho, Inc.; The Sale Lithograph Company;Milton C. Johnson Company; Niagara Lithograph Company; Savage Litho Co., Inc.;Thorner-Sidney Press, Inc.; and Ward-Burns, Inc., who are engaged in lithographyand related work in and around Buffalo, New York, and who duly designated andauthorized certain representatives of the Group to engage in collective bargainingand the negotiation of contracts, on behalf of its members, with labor organizationswhich represent employees of its members; and the said representatives of the Grouphave engaged in and are engaging in collective bargaining and the negotiation ofcontracts, on behalf of its members, with labor organizations which represent em-ployees of its members.2.All of the members of the Group, in the course and conduct of their businessoperations, during 1958, sold goods and rendered services valued in excess of$10,000,000, of which an amount in excess of $4,300,000 was shipped or rendereddirectly to purchasers outside the State of New York.3.Each of the various members of the Group, in the course and conduct of itsbusiness operations, during 1958, sold goods and rendered services outside the Stateof New York as follows:iThe Lithographers and Printers National Association, Inc., was permitted to interveneat the hearing.Certain members of the Charging Party are also members of the nationalassociation. 302DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Baker, Jones, Hausauer, Inc., is a corporation duly organized under the:laws of the State of New York with its office and place of business at 45 CarrolStreet,Buffalo 3, New York.During the calendar year 1958, a representative:period, Baker, Jones, Hausauer, Inc., sold goods and services of a value in excess.of $1,500,000, of which about 60 percent was sold directly to purchasers outside theState of New York, and of which about 35 percent was sold to business enterprises.in the State of New York which annually ship goods and services of a value in excessof $50,000 directly to purchasers outside the State of New York.(b) Bradley Ward d/b/a Bradley Ward Company is a sole proprietorship withits office and place of business at 150 Ellicott Street, Buffalo 3, New York.During.the calendar year 1958, a representative period, Bradley Ward Company sold goods.and services of a value of about $70,000, of which about 15 percent was sold directlyto purchasers outside the State of New York, and of which about 50 percent was.sold to business enterprises in the State of New York which annually ship goods.and services of a value in excess of $50,000 directly to purchasers outside the Stateof New York.(c)Buffalo Lithograph Company, Incorporated, is a corporation duly organizedunder the laws of the State of New York with its office and place of business at1200 Niagara Street, Buffalo 13, New York.During the calendar year 1958, arepresentative period, Buffalo Lithograph Company, Incorporated, sold goods andservices of a value of about $150,000, of which about 20 percent was sold directlyto purchasers outside the State of New York, and of which about 30 percent was soldto business enterprises in the State of New York which annually ship goods andservices of a value in excess of $50,000 directly to purchasers outside the State of-New York.(d)F. N. Burt Company, Inc., is a corporation duly organized under the laws.of the State of Delaware with its principal office and place of business at 514 SenecaStreet, Buffalo 4, New York, and with its Folding Carton Division at 1298 Main.Street,Buffalo 9, New York.During the calendar year 1958, a representativeperiod, F. N. Burt Company, Inc., sold goods and services of a value in excess of$2,000,000, of which about 75 percent was sold directly to purchasers outside theState of New York, and of which about 20 percent was sold to business enterprisesin the State of New York which annually ship goods and services of a value in excessof $50,000 directly to purchasers outside the State of New York.(e)Harry Hoffman Printing Inc., is a corporation duly organized under the lawsof the State of New York with its office and place of business at 983 JeffersonAvenue, Buffalo 4, New York.During the calendar year 1958, a representativeperiod,Harry Hoffman Printing Inc., sold goods and services of a value in excessof $1,000,000, of which about 50 percent was sold directly to purchasers outside theState of New York, and of which about 40 percent was sold to business enterprisesin the State of New York which annually ship goods and services of a value in excessof $50,000 directly to purchasers outside the State of New York.(f)Kiesling-Klein Printing Co., Inc., formerly Kiesling Printing Co., Inc., is acorporation duly organized under the laws of the State of New York with its officeand place of business at 64 South Division Street, Buffalo 3, New York.During thecalendar year 1958, a representative period, Kiesling-Klein Printing Co., Inc., soldgoods and services of a value of about $75,000, of which about 5 percent was sold'directly to purchasers outside the State of New York, and of which about 30 percentwas sold to business enterprises in the State of New York which annually ship goods.and services of a value in excess of $50,000 directly to purchasers outside the Stateof New York.(g)Manhardt-Alexander, Inc., is a corporation duly organized under the lawsof the State of New York with its office and place of business at 693 Seneca Street,Buffalo 10, New York.During the calendar year 1958, a representative period,.Manhardt-Alexander, Inc., sold goods and services of a value of about $1,000,000,of which about 1 percent was sold directly to purchasers outside the State of NewYork, and of which about 95 percent was sold to business enterprises in the Stateof New York which annually ship goods and services of a value in excess of $50,000directly to purchasers outside the State of New York.(h)Mohawk Litho Inc., is a corporation duly organized under the laws of theState of New York with its office and place of business at 23 East Huron Street,Buffalo 3, New York.During the calendar year 1958, a representative period,Mohawk Litho Inc., sold goods and services of a value of about $250,000, of whichabout 5 percent was sold directly to purchasers outside the State of New York, andof which about 50 percent was sold to business enterprises in the State of NewYork which annually ship goods and services of a value in excess of $50,000 directlyto purchasers outside the State of New York. AMALGAMATED LITHOGRAPHERS OF AMERICA, LOCAL 2303;(i)Milton C. Johnson Company, is a corporation duly organized under the laws.of the State of New York with its principal office at 78 Walker Street, New York13, New York, and with its branch office at 210 Ellicott Street, Buffalo 3, New York..During the calendar year 1958, a representative period, Milton C. Johnson Company,sold goods and services of a value of about $75,000, of which about 10 percent was,sold directly to purchasers outside the State of New York, and of which about 90^percent was sold to business enterprises in the State of New York which annuallyship goods and services of a value in excess of $50,000 directly to purchasers outside;the State of New York.(j)Niagara Lithograph Company is a corporation duly organized under the laws,of the State of New York with its office and place of business at 1050 NiagaraStreet,Buffalo 13, New York.During the calendar year 1958, a representative.period, Niagara Lithograph Company sold goods and services of a value in excess.of $1,000,000, of which about 90 percent was sold directly to purchasers outside.the State of New York, and of which about 10 percent was sold to business enter-prises in the State of New York which annually ship goods and services of a value-in excess of $50,000 directly to purchasers outside the State of New York.(k) Savage Litho Co., Inc., is a corporation duly organized under the laws ofthe State of New York with its office and place of business at 1291 Main Street,Buffalo 9, New York.During the calendar year 1958, a representative period,Savage Litho Co., Inc., sold goods and services of a value in excess of $750,000, ofwhich about 15 percent was sold directly to purchasers outside the State of NewYork, and of which about 30 percent was sold to business enterprises in the Stateof New York which annually ship goods and services of a value in excess of $50,000directly to purchasers outside the State of New York.(1)The Sale Lithograph Company is a corporation duly organized under thelaws of the State of New York with its office and place of business at 220 Washing-ton Street, Buffalo 3, New York.During the calendar year 1958, a representativeperiod, The Sale Lithograph Company sold goods and services of a value of about$700,000, of which about 25 percent was sold directly to purchasers outside theState of New York, and of which about 65 percent was sold to business enterprisesin the State of New York which annually ship goods and services of a value inexcess of $50,000 directly to purchasers outside the State of New York.(m) Thorner-Sidney Press, Inc., is a corporation duly organized under the laws.of the State of New York with its office and place of business at 546 WashingtonStreet, Buffalo 3, New York.During the calendar year 1958, a representative period,Thorner-Sidney Press, Inc., sold goods and services of a value of about $400,000,of which about 90 percent was sold to business enterprises in the State of NewYork which annually ship goods and services of a value in excess of $50,000 directlyto purchasers outside the State of New York.(n)Ward-Burns, Inc., is a corporation duly organized under the laws of theState of New York with its office and place of business at 501 Washington Street,Buffalo 3, New York.During the calendar year 1958, a representative period,Ward-Burns, Inc., sold goods and services of a value of about $1,300,000, of whichabout 10 percent was sold directly to purchasers outside the State of New York,and of which about 70 percent was sold to business enterprises in the State ofNew York which annually ship goods and services of a value in excess of $50,000directly to purchasers outside the State of New York.The Trial Examiner concludes and finds that the Charging Party is engaged incommerce within the meaning of Section 2(6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Lithographers of America, Local No. 2, is a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The setting and issuesThe complaint alleges, the answer admits, and the Trial Examiner finds thefollowing facts:1.All lithographers, direct or offset, their apprentices and helpers, includingfloor help, employed by all of the employer-members of the Group, including allemployees of Group member F. N. Burt Company, Inc., employed in its FoldingCarton Division, exclusive of all other employees and all guards, professionalemployees, and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(h) of the Act.. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.At all times material herein, the Respondent has been, and is now, the dulydesignated representative for the purposes of collective bargaining of a majority ofthe employees in the unit described above, and by virtue of Section 9(a) of theAct, has been, and is now, the exclusive representative of all employees in the unitfor the purposes of collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.The complaint alleges and the answer denies that the Respondent, within a mate-rial period, has refused to bargain in good faith by causing employees to refuseto work overtime.B. The factsAt the hearing the parties entered into the following stipulation of facts, agreeingthat this stipulation, in addition to the admissions of the answer, should consitute"a complete statement of facts" relevant to the issues raised by the pleadings.Thestipulation is hereby adopted by the Trial Examiner, and the findings are set outbelow:1.For about 10 years Buffalo Employers' Group and the Respondent haveengaged in the negotiating and execution of collective-bargaining agreements.Thecontracts agreed to and executed in 1956 expired by their terms on October 4, 1958.The Respondent duly reopened negotiations for the execution of new agreements bynotice to the Buffalo Employers' Group on July 29, 1958. Pursuant to the Respond-ent's reopening notice, the negotiation committees duly authorized to act in behalfof the Buffalo Employers' Group and the Respondent respectively, met on August25, 1958, at which time the Respondent presented its demands for contract changes.These demands are set forth in General Counsel's Exhibit Nos. 2-A and 2-B.22.The negotiating committees of the Buffalo Employers' Group, and the Respond-ent,met and negotiated on September 8, 25, and 30, and October 2, 6, and 9,1958.Although concessions were made by the parties during these negotiations,the parties remained in substantial disagreement on contract language changes andon certain economic issues.3.At a regular membership meeting of the Respondent on October 3, 1958,motion was made from the floor to cease overtime work immediately until a satis-factory agreement was reached between the Local and the Employers' Group.Themotion was amended so as to provide that cessation of overtime should take placewhen the Union's negotiating committee agreed that an impasse had been reached.As amended the motion was seconded.4.On October 9, 1958, the Union's negotiating committee, after having had asession on that day with the Employers' Group, decided that an impasse had beenreached and that the overtime ban should be put into effect as provided in theLocal's resolution.5.On October 10, 1958, this decision was communicated by the chairman of theUnion's negotiating committee to the Local's representatives in all the shops of themember companies comprising the Charging Party.6.At about midday on October 10, 1958, the respective representatives of theUnion, at all the plants or places of business of the employer members of the Em-ployers' Group, notified the respective employer representatives of this overtime ban.For example, on October 10, 1958, (at) the F. N. Burt Company, George Grimm, amember of the Union's negotiating committee and an employee of F. N. Burt, andEmmett Rathbun, shop steward, and John Golden, also an employee and a memberof the Union, stated to Reginald Weinig, plant superintendent, in substance, that inview of the fact that the management group was not bargaining in good faith, nomore overtime or Saturday work would be permitted; on October 10, 1958, at about12 o'clock noon, at Mohawk Litho, Inc., Charles Herbeck, shop steward, stated toRaymond LaRusch, vice president of Mohawk Litho, Inc., that a "no overtime" banwas in effect at 12 o'clock that day, and union employees would not work overtimeunless a settlement could be made and a contract signed; on October 10, 1958, atabout 11:30 a.m., Norman Siejakowski stated to John S. Hartung, plant manager,that because Shop Steward Edward Dzierzak was not present, it was his job to tellHartung that at a union meeting it was decided that the union members would notwork overtime until a contract was signed, and that this overtime ban applied to allthe union shops in the city.7.On October 10, 1958, at 12 o'clock noon, Tom Pease, a member of the unionnegotiating committee, and the shop steward at the Sale Lithograph Company, statedSince the Trial Examiner does not consider the nature of such demands as materialto the issues raised in the complaint, it appears that no good purpose would be servedby including them in this Intermediate Report. AMALGAMATED LITHOGRAPHERS OF AMERICA, LOCAL 2305toDonald Pinzel, plant superintendentof the Sale Lithograph Company, that theovertimeban was on startingthat day; that Donald Pinzel telephoned George Luke,president of the Union, and requestedmore timeso that a rush job thenon the presscould be finished that day because it was to be delivered on the following day.Mr.Luke told Mr. Pinzel thathe was unableto offer anyrelief because the refusal to workovertimewas a decisionof the unionmembers.8.From October 10, 1958, to December 5, 1958, inclusive, the lithographic em-ployees of all employer members ofthe Buffalo Employers' Group refused to workovertime in order tobring aboutan agreement in the bargaining negotiations ac-ceptable to the Respondent.9.After thenotification of the overtime ban, the following exchange of telegramstook place:(a)On October 10, 1958,the chairmanof theBuffalo Employers'Group tele-graphed the president of theLithographers, Local No. 2, asfollows:In view ofthe Union's refusalto permit overtime workand thus unilaterallychange workingconditions,we considerthe Unionisnot bargaining in goodfaith,and we therefore will not negotiatefurtheruntilthe Unionagrees and in-structs itsmembers to resume normal working conditions.(b)On October 13, 1958, thepresidentof the Lithographers, Local No.2, repliedto the chairmanof theBuffalo Employers'Groupas follows:In replyto yourtelegram ofFriday, October 10, 1958, theright of employeesto refuse to work overtime is normal,and wetherefore request yourCommitteetomeet with us at its earliest convenience to resume negotiations.(c)On October15, 1958, a reply telegramof theBuffalo Employers'Group to thepresident of theLithographers, Local No. 2, was asfollows:In reply to your telegram we suggest meeting with your committee at HotelMarkeen at 3 P.M. October 17.We have invited Federal Mediator to sit in.First order of business will be the Union's concerted refusal to work overtime forthe Buffalo Employers'Group.10.As a result of this exchange of telegrams,the negotiating committee met onOctober 17,1958.Subsequent meetings were held on October 27, November 21 and25, and December 4, 1958. At all such meetings a Federal mediator was present, andthe parties negotiated a collective-bargaining agreement.A final agreement wasreached on December 4, 1958. In the course of the meetings between October 17,1958, and December 4, 1958, the refusal of the union members to work overtimewas discussed,but union representatives did not change their position on this subject,and the refusal to work overtime continued in effect until after agreement had beenreached.11.On December 5, 1958, at a special membership meeting, the union membersratified the agreement and the refusal to work overtime ceased.312.There was no concerted refusal to work overtime during 1958, until October 10,1958.From time to time prior to October 10, 1958, there was overtime work to beperformed,and the employer member(s) of the Buffalo Lithographers'Group re-quested this overtime to be performed by their respective lithographic employeesand, as requested,the overtime work was performed.After the institution of theovertime ban, namely,October 10,through December 4, 1958, there was overtime tobe performed by the lithographic employees of the respective employers,performanceof overtime was requested by the employers,but the request was refused and suchovertime would have been performed except for the overtime ban.13.The Respondent Union instituted similar overtime bans during prior contractnegotiation periods, but after the expiration date of the preexisting contracts,to bringabout an agreement in the collective-bargaining negotiations acceptable to theRespondent.14.During the negotiations for the 1956-58 collective-bargaining agreement, theovertime ban was in effect fromOctober 1, through October 12, 1956.15.During the period of contract negotiations from the 1954-56 agreement, theovertime ban was in effect from October 18 through November 5, 1954.16.During the negotiations for the 1953-54 collective-bargaining agreement, theovertime ban was in effect from October 5,until on or about November 1, 1953, ex-8 For the determination of the issues in this case it appears unnecessary to quote herea portion of the stipulation reciting various matters,including correspondence betweenthe bargaining parties having to do with the contract which had been agreed upon.525543-60-vol. 124-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDcept for the F. N. Burt Company where the overtime.ban was in effect on October 5,1953, until November 10, 1953, at which time the Union went on strike at F. N. BurtCompany.17.The ban on overtime ceased in 1956, 1954, and 1953, when an agreement was.reached on all the terms of the collective-bargaining agreement.C. ConclusionsGeneral Counsel contends that determination of the issues here presented aregovernedby Insurance Agents' International Union AFL-CIO (Prudential Insur-ance),119 NLRB 768. There is merit in this contention. Therefore, pursuant to theBoard's decision in that case, the Trial Examiner concludes and finds that the Re-spondent, by engaging in the "harassing conduct," above-described, "during thecourse of the negotiations," failed to bargain in good faith within the meaning of theAct. .IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth above, which have been found to con-stituteunfair labor practices occurring in connection with the operations of theCharging Party, as described in section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States and tend to lead.to labor disputes burdening and obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.The Buffalo Employers' Group is engaged in commerce within the meaning ofthe Act.'2.Amalgamated Lithographers of America, Local No. 2, is a labor organization,within the meaning of Section 2(5) of the Act.3.Amalgamated Lithographers of America, Local No..2, is, andat all times.material herein has been, the exclusive representative of the employees of BuffaloEmployers' Group in an appropriate unit described in section III A, above, for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing to bargain collectively in good faith with the Buffalo Employers'Group, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b) (3) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]Dayton Aviation Radio & Equipment Corporation,Dare, Inc.'andInternationalUnion,United Automobile,Aircraft and,Agricultural Implement Workers of America,Local 128, AFL-CIO, Petitioner.Case No. 8-RC-3427. August 3, 1959DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearing-officer of the National Labor Relations Board.His rulings made atthe hearing are free from prejudicial error and are affirmed.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel.[Chairman Leedom and Members Bean and Jenkins].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The Employer's name appears as amendedat thehearing.124 NLRB No. 37.